(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, con la asistencia de la parte ape-lada, y apareciendo que el escrito de apelación no fué notificado a los abogados del demandado Colberg, se desestima por falta de ju-risdicción, de acuerdo con la doctrina establecida en los casos de Zaragoza v. López, 16 D.P.R. 829 y Jusino v. Masjuán, 46 D.P.R. 501, la apelación interpuesta contra la sentencia y resolución que dictó la Corte de Distrito de San Juan en mayo 31 y junio 13, 1938, respectivamente, en el caso arriba indicado.
El Juez Presidente Sr. Del Toro no intervino; así como tampoco el Juez Asociado Sr. Travieso.
(C) Desistimientos
(a) Casos en que se Tuvieron por Desistidos a los Apelantes, a su Propia InstaNCIa, de los Keoursos Interpuestos
Núms. 301, 1102, 1112, 1122, 3153, 11534, 7280, 7393, 7413, 7528, 7609, 7620, 7669, 7706, 7734, 7735, 7736, 7753, 7759, 7762, 7794, 7796, 7797, 7798, 7800, 7806, 7822, 7824, 7831, 7856, 7880, 7895, 7899.

 Recurso de Revisión.


 Habeas Corpus.


 Mandamus.



 Certiorari.